Citation Nr: 1623341	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-18 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status-post right rotator cuff repair with degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  These claims was last before the Board in February 2014, when it was remanded for further development.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this appeal.

After review of the April 2015 examination report, the Board finds that an additional VA shoulder examination should be obtained.  In the April 2015 examination, the examiner noted the Veteran had pain that contributed to functional loss during flexion and abduction.  However, the examiner did not report the degree at which pain began.  Nor did the examiner adequately discuss functional loss, including during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, while the examiner noted the right shoulder disability impacted the Veteran's ability to lift and caused decreased range of motion, the examiner did not fully discuss the impact such disability has on the Veteran's employability.  Therefore, the Board finds that the right shoulder examination is incomplete.  38 C.F.R. § 3.310 (2015); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the record any records of VA or private treatment the Veteran has received for the right shoulder disability on appeal, to specifically include VA treatment records from the VA Gulf Coast Veterans Health Care System from November 2015 to the present.

2.  Then, schedule the Veteran for a VA examination of the right rotator cuff repair with degenerative joint disease.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right shoulder disability, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  The examiner should also address whether there is any additional functional loss due to excess motion, weakened motion, fatigability, incoordination, pain, or during flare-ups.  The examiner should specifically address the impact the disability has on the Veteran's employability.  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of right knee disability, right shoulder disability, and right ankle disability.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

